Citation Nr: 1626281	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for degenerative disc disease of the lumbar spine, status post L4-5 interlaminar decompression.

2.  Entitlement to service connection for radiculopathy of the left lower extremity, associated with degenerative disc disease of the lumbar spine, status post L4-5 interlaminar decompression.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to special monthly compensation based on aid and attendance/housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to October 1998. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

A June 2015 rating decision denied entitlement to a TDIU.  In July 2015, the Veteran reapplied for a TDIU.  Because the Veteran has asserted that his service-connected disabilities prevent him from working, the Board finds that the TDIU issue is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal regarding entitlement to a higher disability rating for degenerative disc disease of the lumbar spine is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  Prior to April 29, 2015, the Veteran's degenerative disc disease of the lumbar spine was productive of painful motion with forward flexion to 90 degrees. 

2.  Since April 29, 2015, considering the Veteran's pain and corresponding functional impairment, including during flare-ups, his low back disability approximates limitation of flexion to 20 degrees.

3.  Throughout the appeal period, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

4.  The evidence shows that the Veteran is precluded from obtaining and maintaining gainful employment as a result of his service-connected orthopedic disabilities as of June 21, 2014.


CONCLUSIONS OF LAW

1.  Prior to April 29, 2015, the criteria for a 10 percent rating for degenerative disc disease of the lumbar spine, status post L4-5 interlaminar decompression have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5299-5239 (2015).

2.  Since April 29, 2015, the criteria for a 40 percent rating for degenerative disc disease of the lumbar spine, status post L4-5 interlaminar decompression have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5299-5239 (2015).

3.  Throughout the appeal period, the criteria for the assignment of a 10 percent rating for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a; Diagnostic Codes 5299-5239, 8520 (2015).

4.  The criteria for an award of a TDIU due to the Veteran's service-connected orthopedic disabilities have been met as of June 21, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Claims

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Degenerative Disc Disease - Lumbar Spine

The Veteran seeks a compensable evaluation for his service-connected degenerative disc disease of the lumbar spine, status post L4-5 interlaminar decompression.

By way of background, the Veteran underwent L4-5 interlaminar decompression on November 29, 2010.  An August 2012 rating decision granted service connection for degenerative disc disease of the lumbar spine and assigned a noncompensable evaluation for this disability.  The Veteran appealed this decision.  In a December 2013 rating decision, the Veteran was granted a temporary evaluation of 100 percent effective November 29, 2010, to December 1, 2010, and assigned a noncompensable evaluation for degenerative disc disease of the lumbar spine from January 1, 2011.

Degenerative disc disease of the lumbar spine is evaluated under the General Rating Formula for rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  The Veteran's back disability rating is assigned under Diagnostic Codes 5299-5239.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is a general reference to disabilities of the spine.  Diagnostic Code 5239 provides the rating criteria for spondylolisthesis or segmental instability.  Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

Prior to April 29, 2015, the Veteran qualifies for a rating of 10 percent for degenerative disc disease of the lumbar spine on a scheduler basis.  From April 29, 2015, the Veteran qualifies for a rating of 40 percent for degenerative disc disease of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5239 (2015).

A January 2011 VA treatment record shows that the Veteran reported having frequent muscle spasms of the low back, which occasionally radiated to the lower left extremity.  It was noted that he ambulated favoring the right leg, but had full strength throughout.  However, a February 2012 VA treatment record indicates that he did not have any lower radicular symptoms.  In addition, he did not exhibit any weakness in his extremities.  Further, he did not have any significant low back pain other than occasional stiffness.  He worked out regularly weightlifting and performing other exercises.  It was noted that his lumbar range of motion was good with side-bending, rotation, flexion, and extension.  Further, straight leg raise tests were negative bilaterally and he was released from the neurosurgery clinic.

The Veteran was provided a VA examination of the thoracolumbar spine in May 2012.  It was noted that forward flexion ended at 90 degrees or greater and there was no objective evidence of painful motion.  In addition, extension ended at 30 degrees or greater with no painful motion.  Further, right lateral flexion ended at 30 degrees or greater with no painful motion.  Moreover, left lateral flexion ended at 30 degrees or greater with no painful motion.  In addition, right and left lateral rotation ended at 30 degrees or greater with no painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions, which resulted in the same findings as the foregoing.  Further, straight leg raise tests were negative bilaterally.  It was noted that he did not have IVDS of the thoracolumbar spine.  The Veteran reported that he did not have flare-ups that impacted the function of the thoracolumbar spine.  However, he indicated that he had pain triggered with weather changes, which occasionally radiated to the left leg.  In addition, he stated that he was not able to play sports.  .

A December 2013 lumbar spine MRI shows mild degenerative changes with disc bulge at the L5/S1 level.  In addition, it shows spondylolysis of the L5 vertebra.  However, no spinal canal stenosis was observed.  A January 2014 VA treatment record reflects that he was in moderate distress with low back pain.  A February 2014 VA treatment record shows that he was a dock worker and had to pull hoses that weighed 100-200 lbs.  It was noted that there was no indication for further surgical intervention in the lumbar spine.

Prior to April 29, 2015, the Veteran clearly experienced back pain and stiffness.  Although he had normal forward flexion of the thoracolumbar spine, the evidence of record shows a functional impairment resulting in at least a 10 percent rating secondary to his complaints of pain.  See Burton, 25 Vet. App. 1; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

On April 29, 2015, the Veteran was provided a VA examination of the thoracolumbar spine.  The Veteran reported having flare-ups resulting in abnormal gait secondary to pain, and spasm in the lower back and left leg, that failed to resolve with medication.  It was noted that forward flexion ended at 40 degrees with painful motion beginning at 25 degrees.  Extension ended at 20 degrees with painful motion beginning at 20 degrees.  Right lateral flexion ended at 30 degrees or greater with no painful motion.  Left lateral flexion ended at 30 degrees or greater with no painful motion.  Right lateral rotation ended at 15 degrees with painful motion beginning at 15 degrees.  Further, left lateral rotation ended at 20 degrees with painful motion beginning at 20 degrees.  He could perform repetitive-use testing with 3 repetitions.  Post-test forward flexion ended at 40 degrees.  Post-test extension ended at 20 degrees.  In addition, post-test right lateral and left lateral flexion ended at 30 degrees or greater.  Post-test right lateral rotation ended at 15 degrees.  Post-test left lateral rotation ended at 20 degrees.  

The April 2015 VA examiner indicated that the Veteran's functional loss included less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran had localized tenderness/pain to palpation for joints and soft tissue of the thoracolumbar spine, which the examiner described as muscle spasm.  Further, straight leg raise tests were positive bilaterally.  The examiner noted that he had IVDS and an incapacitating episode over the past 12 months for less than 1 week.  It was noted that he regularly used a cane and had a limping gait.  Further, the examiner indicated that the degree of range of motion loss during pain on use or flare-ups was approximately 20 degrees in flexion.  However, ankylosis was not indicated.

Based on the foregoing, the Board finds that a 40 percent rating for the Veteran's low back disability is warranted from April 29, 2015.  The April 2015 VA examiner noted that during flare-ups the forward flexion of the thoracolumbar spine is limited to 20 degrees.  However, there is no evidence that the Veteran's low back disability exhibited either unfavorable ankylosis of the entire thoracolumbar spine, or that he had incapacitating episodes of at least 6 weeks in the last 12 months.  In addition, the evidence of record does not reflect that his flare-ups or limitation of motion due to pain, weakness, or fatigue amounted to functional impairment equal to ankylosis of the entire thoracolumbar spine.  

The Board concludes that while the Veteran clearly experienced an increase in pain, weakness, and fatigue, as well as a decreased range of motion, and an incapacitating episode of less than 1 week but not at least 1 week, the evidence of record does not show functional impairment or incapacitating episodes such that an evaluation in excess of 40 percent would be warranted from April 29, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Radiculopathy of the Left Lower Extremity

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, instructs to evaluate any objective neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  

For neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Here, the Board finds that a separate rating of 10 percent for the Veteran's radiculopathy of the left lower extremity secondary to his degenerative disc disease of the lumbar spine is warranted throughout the appeal period.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5299-5239, 8520.  The Board acknowledges that there is conflicting evidence in regards to the Veteran's radiculopathy of the left lower extremity.  The Veteran was first diagnosed with left lower extremity radiculopathy at his May 2012 VA examination, and the examiner noted mild intermittent pain and paresthesias/dysesthesias in the left lower extremity.  However, the April 2015 VA examiner noted that there was no radiculopathy in the right or left lower extremities.  Nevertheless, the examiner noted that muscle strength was 3/5 to left hip flexion, knee extension, and great toe extension.  

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board concludes that the evidence is in relative equipoise and finds that the Veteran's radiculopathy of the left lower extremity warrants an evaluation of 10 percent, but not higher, throughout the appeal period.  Although the April 2015 VA examiner noted that there was no radiculopathy in the left lower extremity, there was loss of muscle strength in the left lower extremity.  Therefore, the Board finds that the finding of mild radiculopathy in the left lower extremity at the May 2012 VA examination more closely resembles the severity of this condition throughout the appeal period.  The Board notes that there is no evidence of record showing the Veteran exhibited moderate or severe symptoms of radiculopathy of the left lower extremity at any time during the appeal period.

Based on the foregoing, the Board concludes that the Veteran's radiculopathy of the left lower extremity warrants an evaluation of 10 percent, but not higher, throughout the appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The competent medical evidence of record does not reflect a diagnosis pertaining to right lower extremity radiculopathy.  The May 2012 VA examiner noted that the Veteran had normal muscle strength and no evidence of right lower extremity radiculopathy.  The April 2015 VA examiner noted that muscle strength was 4/5 to right hip flexion, knee extension, and great toe extension; and 5/5 to right ankle plantar flexion and ankle dorsiflexion.  Further, the examiner noted that there was no muscle atrophy and sensory examination was normal.  Moreover, the examiner indicated that the Veteran did not have radiculopathy of the right lower extremity.  

Extraschedular Evaluation

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of thoracolumbar spine disabilities and radiculopathy, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's thoracolumbar spine disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Additionally, the Veteran has not shown any frequent periods of hospitalization due to his thoracolumbar spine disability.  The diagnostic criteria adequately takes into account his period of incapacitation.  The Veteran's thoracolumbar spine disability does not demonstrate an exceptional or unusual disability picture that would warrant referral for extraschedular consideration in this case.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities affecting a single body system (e.g. orthopedic) will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  Id.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.

The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Veteran met the schedular criteria for an award of TDIU on June 21, 2014.  On that date, his service-connected disabilities included orthopedic disabilities of bilateral flat feet with plantar fasciitis, rated as 30 percent; degenerative disc disease of the cervical spine, rated as 20 percent; degenerative joint disease of the right knee, rated as 10 percent; and degenerative joint disease of the left knee, rated as 10 percent.  The Veteran met the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a) because the combined evaluation of his orthopedic disabilities was at least 60 percent.

Further, the Veteran last engaged in substantial gainful employment on June 20, 2014.  Although the Veteran reported in October 2014 that he last worked in December 2013, he testified at the February 2016 Board hearing that he last worked in 2014.  See Board Hearing Transcript, p. 6.  Moreover, a May 2015 Social Security Administration (SSA) determination indicates that he last engaged in substantial gainful activity on June 20, 2014, and that he is unable to engage in substantial gainful activity as of June 21, 2014.  The SSA determination indicates that he has a high school education and his work history included employment as a recreational leader, tankerman, and a teacher.  

As mentioned previously, the Veteran was provided a VA examination in April 2015.  The examiner opined that the impact of the Veteran's orthopedic disabilities on his ability to work entailed constant pain and problems with mobility.  The examiner's opinion is assigned great probative weight because it is consistent with the Veteran's reported symptomatology.

The evidence shows that, in light of the Veteran's educational background and work history, he is unable to obtain and maintain gainful employment as a result of his service-connected orthopedic disabilities.  In light of the Veteran's combined evaluation of at least 60 percent for his orthopedic disabilities on June 21, 2014, the April 2015 VA examiner's opinion, and last engaging in substantial gainful employment on June 20, 2014, he is entitled to a TDIU effective June 21, 2014.  See Geib, 733 F.3d 1350.


ORDER

Effective January 1, 2011, a 10 percent rating for degenerative disc disease of the lumbar spine, status post L4-5 interlaminar decompression is granted, subject to the law and regulations governing payment of monetary benefits.

Effective April 29, 2015, a 40 percent rating for degenerative disc disease of the lumbar spine, status post L4-5 interlaminar decompression is granted, subject to the law and regulations governing payment of monetary benefits.

Effective January 1, 2011, a 10 percent rating for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine is granted.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted effective June 21, 2014.


REMAND

At the February 2016 Board hearing, the Veteran testified that he has pain and numbness in his left leg and sometimes has symptoms in his right leg.  He also testified that he frequently suffers from back spasms.  His wife testified that when he has back spasms he is incapacitated.  Further, she stated that he is unable to drive and she has to drive for him.  Because the Veteran testified that he currently has right lower extremity radiculopathy, this suggests a worsening of his back disability since the April 2015 VA examination.

In light of the Veteran reporting a worsening of his back disability, a VA medical examination is warranted on remand to assess the current severity of his back disability and any neurologic impairment.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Additionally, in November 2014, the Veteran submitted a Disability Benefits Questionnaire (DBQ) that was not signed or dated.  The DBQ reflects that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  Further, it was noted that he had moderate constant pain in the right and lower extremities, severe intermittent pain in the right and lower extremities, moderate paresthesias/dysesthesias in the right and lower extremities, and moderate numbness in the right and lower extremities.  In addition, it was noted that he had moderate radiculopathy in the right and lower extremities.  Moreover, it was noted that secondary to IVDS, he had at least 6 weeks of incapacitating episodes over the past 12 months.  However, because the DBQ is neither signed nor dated, it cannot be afforded probative weight.  Therefore, remand is necessary to identify the author of the DBQ and when it was completed.  

Further, the record shows that the Veteran receives regular VA care for his back disability.  Records of his VA treatment, however, dated since March 2015, have not been physically or electronically associated with the claims folder.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, as mentioned above, a May 2015 SSA determination granted disability benefits secondary to his orthopedic conditions.  However, his complete SSA records are not associated with the claims folder.  Where, as here, the evidence reflects that the Veteran is receiving benefits from the SSA for his service-connected disabilities, VA must attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  On remand, the foregoing records must be associated with the claims file.

In a rating decision issued in October 2014, the Veteran was denied entitlement to special monthly compensation based on aid and attendance/housebound.  The Veteran submitted a timely Notice of Disagreement (NOD) with the RO's October 2014 rating decision.  The RO issued another rating decision in June 2015 denying entitlement to special monthly compensation based on aid and attendance/housebound.  However, under Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010), this is insufficient as the claim may only be resolved by appellate adjudication, and thus the matter remains pending and in appellate status until the benefit sought on appeal is granted or a Board decision resolves the appeal.  A Statement of the Case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to special monthly compensation based on aid and attendance/housebound.  Because the October 2014 NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his back disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.

Further, request that the Veteran identify the author of the DBQ submitted by him in November 2014.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his back disability.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back. 

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability.

5.  Re-adjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

6.  Separately, prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding entitlement to special monthly compensation based on aid and attendance/housebound.

This is required unless this matter is resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


